DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 5, 11, and 15 are objected to because of the following informalities:
In claim 1, line 10: “depends” should apparently read --depend--.
In claim 5, line 1: “the least” should apparently read --the at least--.
In claim 11, line 10: “depends” should apparently read --depend--.
In claim 15, line 1: “the least” should apparently read --the at least--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 4 and 14 each recite the limitation "the fields" in line 2.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8, 10-18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The independent claims recite steps of accessing optimization information and optimizing a radiation treatment plan in a certain way; thus, reciting accessing certain data and performing mathematical calculations/algorithms using this data.  This series of operations falls under the mathematical concepts grouping of abstract ideas that have been consistently identified by the courts.
The judicial exception is not integrated into a practical application.  Claims 1 and 11 each recite a control circuit.  This element is recited as a generic computer component for accessing and processing data, which are typical and basic computer functions.  The component amounts to no more than mere instructions for applying the abstract idea on a computer and is nothing more than an attempt to generally link the use of the abstract idea to the technological environment of a computer. The courts have made clear that mere physicality or tangibility of additional elements is not a relevant consideration in the eligibility analysis. Furthermore, mere data gathering and data processing/analyzing have consistently been considered to be insignificant extra-solution activity.  The calculations recited by the claims are not proactively used to improve the functioning of a computer or other technology/technical field, they are not used to effect a particular treatment or prophylaxis, and they do not use the judicial exception in a meaningful way beyond linking it generally to radiation therapy planning.  Nothing is done with the determined adapted plan; it is not used to perform radiation therapy. No structural elements for implementation are tied to the abstract idea.
The dependent claims also fail to provide significantly more than the judicial exception.  These claims merely further specify the particular data that is accessed by the control circuit or the calculations/algorithms for optimizing the treatment plan.  Accordingly, none of these claims are presently patent-eligible
By contrast, claims 9 and 19 recite steps for operating a radiation treatment platform based upon the optimized radiation treatment plan to administer radiation to a patient, which uses the abstract idea to effect a particular treatment or prophylaxis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vanderstraten et al. (U.S. No. 10,092,774 B1; hereinafter known as “Vanderstraten”).
Regarding claim 1, Vanderstraten discloses a method (Abstract) comprising: by a control circuit (col. 6, lines 50-65; col. 7, lines 12-37; such computing components may be reasonably construed as a control circuit): accessing optimization information comprising: at least one isocenter that corresponds to a body outline for a particular patient (col. 7, lines 52-58; col. 8, lines 24-26; col. 12, lines 38-45; col. 16, lines 14-16; e.g., radiation isocenter, a particular voxel, a particular sub-volume, inside or outside of the target); field geometry information for a particular radiation treatment platform (col. 2, lines 4-6; col. 7, line 66 – col. 8, line 33; gantry angles, nozzle directions, MLC); and dosimetric data (col. 16, lines 42-56); and optimizing a radiation treatment plan for the particular patient using the particular radiation treatment platform as a function, at least in part, of the optimization information to provide an optimized radiation treatment plan wherein radiation dose levels delivered to the particular patient from a particular field depend on relative volume magnitude of field path intersections to thereby reduce radiation dose delivery to healthy patient tissue in regions having relatively more overlapping fields (col. 1, lines 19-25; col. 2, lines 2-61; col. 9, line 37 – col. 10, line 15; col. 13, line 53 – col. 14, line 18; beams and/or beam segments are weighted based upon the amount of overlap in specific voxels or sub-volumes, inside or outside of the target, to optimize dose delivery).
Regarding claim 2, Vanderstraten discloses that the dosimetric data only includes at least one of depth-dose profile data and depth-penumbra data, and no other dosimetric data is so utilized (col. 14, lines 19-29; col. 15, line 21 – col. 16, line 56; e.g., only depth-dose profile data).
Regarding claim 3, Vanderstraten discloses that the field geometry information represents, at least in part, a trajectory of a radiation source during administration of the radiation treatment plan (col. 2, lines 4-6; col. 7, line 66 – col. 8, line 33; e.g., gantry angles).
Regarding claim 4, Vanderstraten discloses that the control circuit is configured to determine weights for the fields in the field geometry information to control an amount of radiation dose delivered at each field and to use the weights when optimizing the radiation treatment plan (col. 2, lines 51-61; col. 13, line 10 – col. 14, line 18; each beam or beam segment is weighted to control and optimize dose delivery).
Regarding claim 5, Vanderstraten discloses that the at least one isocenter that corresponds to the body outline comprises a plurality of isocenters that correspond to the body outline (col. 7, lines 52-58; col. 8, lines 24-26; col. 12, lines 38-45; col. 16, lines 14-16; e.g., multiple voxels or sub-volumes).
Regarding claim 6, Vanderstraten discloses that the field geometry information corresponds to at least one of static-gantry fields, arc fields, fields with stereotactic radiosurgery cones, static MLC fields, or dynamic MLC fields (col. 2, lines 4-6; col. 7, line 66 – col. 8, line 33; e.g., arc fields or dynamic MLC fields).
Regarding claim 7, Vanderstraten discloses that the control circuit is configured to determine relative radiation dose levels as a function of relative magnitudes of intersection volumes of field paths within healthy tissue (col. 1, lines 19-25; col. 2, lines 2-61; col. 9, line 37 – col. 10, line 15; col. 13, line 53 – col. 14, line 18; beams and/or beam segments are weighted based upon the amount of overlap in specific voxels or sub-volumes that can be outside of the target and thus in healthy tissue).
Regarding claim 9, Vanderstraten discloses operating the particular radiation treatment platform as a function of the optimized radiation treatment plan to administer radiation to the particular patient (col. 7, line 66 – col. 8, line 35).
Regarding claim 10, Vanderstraten discloses that the optimization information further comprises at least one of a model of a body outline for the particular patient, dosimetric data comprising depth-dose profile data, and dosimetric data comprising depth-penumbra data (col. 7, lines 52-58; col. 8, lines 24-26; e.g., medical images that include a body outline; col. 14, lines 19-29; col. 15, line 21 – col. 16, line 56; e.g., depth-dose profile data).
Regarding claim 11, Vanderstraten discloses an apparatus (Abstract) comprising: a control circuit (col. 6, lines 50-65; col. 7, lines 12-37; such computing components may be reasonably construed as a control circuit) configured to: access optimization information comprising: at least one isocenter that corresponds to a body outline for a particular patient (col. 7, lines 52-58; col. 8, lines 24-26; col. 12, lines 38-45; col. 16, lines 14-16; e.g., radiation isocenter, a particular voxel, a particular sub-volume, inside or outside of the target); field geometry information for a particular radiation treatment platform (col. 2, lines 4-6; col. 7, line 66 – col. 8, line 33; gantry angles, nozzle directions, MLC); and dosimetric data (col. 16, lines 42-56); and optimize a radiation treatment plan for the particular patient using the particular radiation treatment platform as a function, at least in part, of the optimization information to provide an optimized radiation treatment plan wherein radiation dose levels delivered to the particular patient from a particular field depend on relative volume magnitude of field path intersections to thereby reduce radiation dose delivery to healthy patient tissue in regions having relatively more overlapping fields (col. 1, lines 19-25; col. 2, lines 2-61; col. 9, line 37 – col. 10, line 15; col. 13, line 53 – col. 14, line 18; beams and/or beam segments are weighted based upon the amount of overlap in specific voxels or sub-volumes, inside or outside of the target, to optimize dose delivery).
Regarding claim 12, Vanderstraten discloses that the dosimetric data only includes at least one of depth-dose profile data and depth-penumbra data, and no other dosimetric data is so utilized (col. 14, lines 19-29; col. 15, line 21 – col. 16, line 56; e.g., only depth-dose profile data).
Regarding claim 13, Vanderstraten discloses that the field geometry information represents, at least in part, a trajectory of a radiation source during administration of the radiation treatment plan (col. 2, lines 4-6; col. 7, line 66 – col. 8, line 33; e.g., gantry angles).
Regarding claim 14, Vanderstraten discloses that the control circuit is further configured to determine weights for the fields in the field geometry information to control an amount of radiation dose delivered at each field and to use the weights when optimizing the radiation treatment plan (col. 2, lines 51-61; col. 13, line 10 – col. 14, line 18; each beam or beam segment is weighted to control and optimize dose delivery).
Regarding claim 15, Vanderstraten discloses that the at least one isocenter that corresponds to the body outline comprises a plurality of isocenters that correspond to the body outline (col. 7, lines 52-58; col. 8, lines 24-26; col. 12, lines 38-45; col. 16, lines 14-16; e.g., multiple voxels or sub-volumes).
Regarding claim 16, Vanderstraten discloses that the field geometry information corresponds to at least one of static-gantry fields, arc fields, fields with stereotactic radiosurgery cones, static MLC fields, or dynamic MLC fields (col. 2, lines 4-6; col. 7, line 66 – col. 8, line 33; e.g., arc fields or dynamic MLC fields).
Regarding claim 17, Vanderstraten discloses that the control circuit is further configured to determine relative radiation dose levels as a function of relative magnitudes of intersection volumes of field paths within healthy tissue (col. 1, lines 19-25; col. 2, lines 2-61; col. 9, line 37 – col. 10, line 15; col. 13, line 53 – col. 14, line 18; beams and/or beam segments are weighted based upon the amount of overlap in specific voxels or sub-volumes that can be outside of the target and thus in healthy tissue).
Regarding claim 19, Vanderstraten discloses that the control circuit is further configured to operate the particular radiation treatment platform as a function of the optimized radiation treatment plan to administer radiation to the particular patient (col. 7, line 66 – col. 8, line 35).
Regarding claim 20, Vanderstraten discloses that the optimization information further comprises at least one of a model of a body outline for the particular patient, dosimetric data comprising depth-dose profile data, and dosimetric data comprising depth-penumbra data (col. 7, lines 52-58; col. 8, lines 24-26; e.g., medical images that include a body outline; col. 14, lines 19-29; col. 15, line 21 – col. 16, line 56; e.g., depth-dose profile data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vanderstraten as applied to claims 7 and 17 above, and further in view of Oosting et al. (U.S. Pub. No. 2009/0088625 A1; hereinafter known as “Oosting”).  Vanderstraten discloses the invention as claimed, see rejection supra, and further discloses that the beams may have essentially any shape (col. 13, lines 4-6).  Vanderstraten fails to disclose that the control circuit is further configured to determine the intersection volumes as a function, at least in part, of geometrical solutions for common volumes of intersecting cylinders.  Oosting discloses a similar method and apparatus (Abstract) that determines an intersection volume of field paths as a function of a geometrical solution for common volumes of intersecting cylinders in order to determine the volume of where cylindrical beams intersect and where the energy level would be higher ([0044]; [0051]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Vanderstraten by determining intersection volumes as a function of geometrical solutions for common volumes of intersecting cylinders, as taught by Oosting, in order to determine the size of the volume for where cylindrical beams intersect, so as to determine which voxel(s) or sub-volumes are intersected by multiple beams and to weight the beam energies appropriately.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Froehlich et al. (U.S. Pub. No. 2013/0131430 A1) teaches a similar radiation therapy method and apparatus wherein the volume of healthy tissue positioned in the overlap of the volumes of intersecting beams is minimized, and wherein the beams can have an identical cylindrical shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791